DETAILED ACTION
This action is in response to the Applicant Response filed 09 August 2022 for application 16/012,424 filed 19 June 2018.
Claims 1, 3, 6, 10, 13, 16 are currently amended.
Claim 21 is cancelled.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive.
While Examiner appreciates applicant’s amendments to explicitly recite the dimensions of the kernels and the location of squeeze layer, this does not provide any additional details regarding the structure of the model or change Examiner’s interpretation of the structure. First, it would be obvious to  a person skilled in the art that the dimensions for the kernels of convolutional layers can be any number of different sizes, e.g., 1x1, 2x2, 3x3, 5x5, 7x7, etc., and that different layers can have different kernel sizes. Further, the claim language currently recites “a plurality of convolutional layers,” meaning 2 or more, followed by “at least one squeeze layer.” This means that, according to the claim language, while broad, it is reasonable to interpret the claims to recite two convolutional layers followed by a single squeeze layer.
Applicant first argues that the input matrix cannot be simple in order for it to be processed to identify an object or person in the image. As recited in the claims, the input matrix represents a captured image. In the field of machine learning, a matrix representation of an image is about as simple as inputs comes. The matrix representation is a two dimensional matrix with element values ranging from 0-255 and having 3 channels for a color image and a single channel for a black and white image.
Applicant next argues that the processing of the input matrix cannot be done by simple layers, and, therefore, Examiner’s interpretation of the network structure in not reasonable. While Examiner agrees that the results from the network as interpreted by Examiner may not provide any useful results, there is no requirement in the claims for accuracy, nor is there any practical application for which the results are used, as will be discussed in more detail below. As currently claimed, the invention simply has to have a plurality of convolutional layers followed by at least one squeeze layer to perform the task of object detection. Therefore, Examiner’s interpretation of the claims as two convolutional layers followed by a single squeeze layer for object detection is reasonable regardless of the quality of the results. 
Applicant continues by arguing that Examiner has not provided proof that object detection could be done by two simple convolutional layers and a single squeeze layer by a human using pen and paper, and, therefore Examiner is taking official notice of the assertion. First, Examiner is not required to provide evidence that his or her interpretation would provide some useful level of accuracy. Examiner is only required to provide a reasonable interpretation of the claim language. As has been stated several times, outside of a plurality of convolutional layers followed by at least one squeeze layer to perform object detection, the claim has no other language to further restrict the interpretation. There is no accuracy requirement, there is no definition of “plurality” or “at least one” and there is no practical application to which the results are applied. Moreover, while Examiner’s rejection has been amended to clarify that convolution is a mathematical process as opposed to something done with pen and paper, the image below (taken from Abdullaev et al., Convolutional Neural Networks for Image Classification) demonstrates how convolution can easily be performed by a human using pen and paper.

    PNG
    media_image1.png
    421
    567
    media_image1.png
    Greyscale

Examiner reiterates that although evidence has been provided, Examiner has not taken official notice of anything, nor is Examiner required to provide evidence that the interpretation taken provides accurate results. Examiner is simple required to provide a reasonable interpretation of the claim language as written and, in this case, Examiner has done that.
Applicant next argues that identifying an object or person in the image based on the output matrix integrates the abstract idea into a practical application. Examiner respectfully disagrees. Applicant states that “it is a simple matter for a human to believe that they have properly identified an object or person in an image.” Therefore, even applicant agrees that the identification of an object in an image is a limitation that can be performed in the human mind. Moreover, as has been repeatedly discussed, the lack of a requirement of accuracy in the interpreted network demonstrates that the identification results are irrelevant and therefore do not have any application, much less a practical application. Further, there is no language in the claims to provide anything more than a drafting effort designed to monopolize the exception (MPEP 2106.04(d)). 
Lastly, applicant argues that the claimed invention provides an improvement in the technology as evidenced by the examples provided in the specification of the instant application. Examiner respectfully disagrees. As Examiner has noted previously, reduced memory consumption and faster computation time does not create an improvement in the technology. These results can be achieved based on design choice. The claimed invention uses a pre-existing network which passes generic image date to generate generic output data used to identify an object. While faster computation times and memory reduction are asserted, there is no language in the claims which demonstrates an improvement to either the processing hardware or the memory hardware. Moreover, there is no language which provides any improvement to the pre-existing network. Therefore, nothing in the claims provides an improvement in the technology.
Therefore, the 35 U.S.C 101 rejections of claims 1-20 are maintained.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant first argues that the modification of the conv10 layer in Shafiee to be a set of 1x1 filters does not indicate that the layer is a squeeze layer because the reference continues to refer to it as a convolutional layer. As noted in applicant’s arguments, “the convolutional layers are not squeeze layers because the convolution layer kernels are ‘greater than or equal to 2.’” (Applicant’s Remarks, dated ) This means that a squeeze layer has kernels equal to 1. Therefore, a squeeze layer is not defined by the label that is used but by the size of the kernel. This means that even though the Shafiee reference may refer to the modified last layer as a convolutional layer, the fact that the layer has 1x1 filters means that it is defined as a squeeze layer.
Applicant next argues that the squeeze layer also includes an expand submodule that is not taught in Shafiee. While the expand submodule is not part of the independent claims (not mentioned until claims 6 and 13), Examiner agrees that this is not taught by Shafiee. However, if the expand submodule is considered part of the squeeze layer, as asserted by applicant, then, the squeeze layer as claimed by applicant is now actually a “fire layer” and is taught by Senay. Senay teaches that each fire layer comprises a squeeze layer with a 1x1 filter and an expand layer which includes a 1x1 filter and a 3x3 filter (Senay, ¶0047). Therefore, if the squeeze layer as claimed is actually a layer with 1x1 kernels and an “expand submodule,” i.e., a fire layer, then, as can be seen from Figure 3 of Senay (included below), the last layer of the network is a fire layer, or in terms of the claimed invention, a squeeze layer with an “expand submodule.” 

    PNG
    media_image2.png
    731
    443
    media_image2.png
    Greyscale

Applicant next argues that the references teach fire layers and therefore do not teach a squeeze layer that generates an output. First, as discussed above, Shafiee teaches using a squeeze layer as the last layer. Further, this argument is contradictory to applicant’s previous argument that the squeeze layer includes an expand submodule. As discussed above, the inclusion of an expand submodule is interpreted as creating a fire module which applicant refers to as a squeeze module, an as shown in the figure above, the model has a fire layer as the final layer. Therefore, regardless of which interpretation applicant is trying to assert, Senay teaches ending with a fire layer (squeeze layer with expand submodule) and Shafiee teaches replacing last convolutional layer with a squeeze layer; and, therefore the combination of Senay and Shafiee teach a squeeze layer generating an output matrix.
Applicant next argues that claim 6 has been amended such that the squeeze layer not only has 1x1 filters, but also has a combination of 1x1 and kxk filters in order to generate the output matrix having the same dimension as the input. As discussed above, these additional 1x1 and kxk filters are the expand module and the inclusion of such creates a fire layer. Further, as shown in the image above Senay teaches generating an output from the last fire layer. Moreover,  Senay teaches outputting the original input image matrix with the object detection results added (Senay, ¶¶0063-0064). Therefore, the references do, in fact, teach ending with a squeeze layer comprising an expand submodule whose output has the same dimension as the input.
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Senay in view of Shafiee. For similar reasons, claims 10, 16 are also rejected under 35 U.S.C. 103 as unpatentable over Senay in view of Shafiee. Additionally, the rejections of claims 1, 10, 16 apply to all dependent claims which are dependent on claims 1, 10, 16, including claims 3, 5-6, 9, 12-13, 18 which are also unpatentable over Senay in view of Shafiee; claim 2 which is unpatentable over Senay in view of Shafiee, further in view of Jonsson and further in view of Rodriguez; claims 4, 8, 11, 15, 17, 20 which are unpatentable over Senay in view of Shafiee and further in view of Tse; and claims 7, 14, 19 which are unpatentable over Senay in view of Shafiee and further in view of Hu.

Claim Objections
Claims 6, 13 are objected to because of the following informalities:
Claim 6, lines 3-4 the squeeze layer should read “the at least one squeeze layer”
Claim 13, lines 2-3 the squeeze layer should read “the at least one squeeze layer”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a system comprising processing hardware, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of processing the input matrix through a plurality of convolution layers from a neural network architecture, each convolution layer including a convolution layer kernel, to generate a processed matrix, the convolution layer kernel being a first square, a side dimension of the first square being an integer greater than or equal to 2, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses performing convolutions.
The limitation of processing the processed matrix through at least one squeeze layer, the at least one squeeze layer having 1x1 filters and including a squeeze layer kernel, to generate an output matrix having a same dimension as the input matrix, the squeeze layer kernel being a second square with a side dimension of 1, the at least one squeeze layer replacing a last one of the plurality of convolution layers from the neural network architecture, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses performing convolutions.
The limitation of providing a representation of the output matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "providing" in the context of this claim encompasses presenting information.
The limitation of identifying an object or person in the input image based on the output matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses locating an object in an output.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – processing hardware, memory storing instructions which cause the processing hardware to perform operations, neural network architecture. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites accessing an input matrix representing a captured input image, which is simply acquiring input data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of processing hardware, memory storing instructions which cause the processing hardware to perform operations, a neural network architecture and acquiring input data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving information from memory (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 2 is directed to a system comprising processing hardware, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of introducing a regularizer to cross entropy loss for multinomial logistic regression (MLR) learning, the regularizer comprising a feature discrimination and generalization loss with a balancing coefficient encouraging directions of face features from a same class to be proximate to a direction of a corresponding classification weight vector in the multinomial logistic regression, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the regularization of the loss function. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 3 is directed to a system comprising processing hardware, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of identifying a person or an object depicted in the capture image is performed based on the output matrix and information stored in a data repository, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses the user simply finding an object in an image.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – data repository. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a data repository amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a system comprising processing hardware, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 4 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the at least one squeeze layer comprises exactly one squeeze layer that follows the plurality of convolution layers.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the squeeze layers, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the squeeze layers does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a system comprising processing hardware, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 5 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the at least one squeeze layer comprises a plurality of squeeze layers.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the squeeze layers, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the squeeze layers does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a system comprising processing hardware, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 6 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the side dimension of the first square of the kernel of a last one of the plurality of convolution layers is k, and wherein the input matrix and the output matrix have a same width, a same height, and different depths, and wherein the squeeze layer includes an expand submodule that includes a combination of 1x1 and kxk filters.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the kernels, the data and the squeeze layers, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the kernels, the data and the squeeze layers does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind and mathematical concepts without significantly more.
Step 1 Analysis: Claim 7 is directed to a system comprising processing hardware, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of wherein processing the input matrix through the plurality of convolution layers comprises, for each convolution layer: for each k*k block in the input matrix, computing a dot product of weights indicated in the convolution layer kernel and the k*k block, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of the dot product of matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind and mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, additional element(s) of wherein the side dimension of the first square is k. This is simply additional information regarding the convolutional kernel, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Additionally, the claim recites providing the computed dot product for storage in a matrix provided to a next layer, which is simply passing data between layers at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the convolutional kernel and passing data between layers amount to no more than not apply the exception in a meaningful way (MPEP 2106.05(e)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activity of storing information in memory (MPEP 2016.05(d)). Not applying the exception in a meaningful way and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to a system comprising processing hardware, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 8 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the plurality of convolution layers comprise four stages of convolution layers, and wherein the at least one squeeze layer comprises a single stage of squeeze layer. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the layers, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the layers does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to a system comprising processing hardware, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 9 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the processing hardware and the memory reside within an edge device. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – edge device. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional information regarding the hardware, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an edge device and additional information regarding the hardware amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply the exception using generic computer components and not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of processing the input matrix through a plurality of convolution layers from a neural network architecture, each convolution layer including a convolution layer kernel, to generate a processed matrix, the convolution layer kernel being a first square, a side dimension of the first square being an integer greater than or equal to 2, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses performing convolutions.
The limitation of processing the processed matrix through at least one squeeze layer, the at least one squeeze layer having 1x1 filters and including a squeeze layer kernel, to generate an output matrix having a same dimension as the input matrix, the squeeze layer kernel being a second square with a side dimension of 1, the at least one squeeze layer replacing a last one of the plurality of convolution layers from the neural network architecture, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses performing convolutions.
The limitation of providing a representation of the output matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "providing" in the context of this claim encompasses presenting information.
The limitation of identifying an object or person in the input image based on the output matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses locating an object in an output.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – a machine-readable medium storing instructions which cause one or more machines to perform operations, neural network architecture. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites accessing an input matrix representing a captured input image, which is simply acquiring input data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a machine-readable medium storing instructions which cause one or more machines to perform operations, a neural network architecture and acquiring input data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving information from memory (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 11 carries out the machine-readable medium of claim 10 but for the recitation of additional element(s) of wherein the at least one squeeze layer comprises exactly one squeeze layer that follows the plurality of convolution layers.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the squeeze layers, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the squeeze layers does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 12 carries out the machine-readable medium of claim 10 but for the recitation of additional element(s) of wherein the at least one squeeze layer comprises a plurality of squeeze layers. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the squeeze layers, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the squeeze layers does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 12 carries out the machine-readable medium of claim 10 but for the recitation of additional element(s) of wherein the input matrix and the output matrix have a same width, a same height, and different depths, and wherein the squeeze layer includes an expand submodule that includes a combination of 1x1 and kxk filters. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the data and the squeeze layers, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the data and the squeeze layers does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind and mathematical concepts without significantly more.
Step 1 Analysis: Claim 14 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of wherein processing the input matrix through the plurality of convolution layers comprises, for each convolution layer: for each k*k block in the input matrix, computing a dot product of weights indicated in the convolution layer kernel and the k*k block, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of the dot product of matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind and mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, additional element(s) of wherein the side dimension of the first square is k. This is simply additional information regarding the convolutional kernel, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Additionally, the claim recites providing the computed dot product for storage in a matrix provided to a next layer, which is simply passing data between layers at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the convolutional kernel and passing data between layers amount to no more than not apply the exception in a meaningful way (MPEP 2106.05(e)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activity of storing information in memory (MPEP 2016.05(d)). Not applying the exception in a meaningful way and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 15 carries out the machine-readable medium of claim 10 but for the recitation of additional element(s) of wherein the plurality of convolution layers comprise four stages of convolution layers, and wherein the at least one squeeze layer comprises a single stage of squeeze layer. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the layers, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the layers does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of processing the input matrix through a plurality of convolution layers from a neural network architecture, each convolution layer including a convolution layer kernel, to generate a processed matrix, the convolution layer kernel being a first square, a side dimension of the first square being an integer greater than or equal to 2, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses performing convolutions.
The limitation of processing the processed matrix through at least one squeeze layer, the at least one squeeze layer having 1x1 filters and including a squeeze layer kernel, to generate an output matrix having a same dimension as the input matrix, the squeeze layer kernel being a second square with a side dimension of 1, the at least one squeeze layer replacing a last one of the plurality of convolution layers from the neural network architecture, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses performing convolutions.
The limitation of providing a representation of the output matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "providing" in the context of this claim encompasses presenting information.
The limitation of identifying an object or person in the input image based on the output matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses locating an object in an output.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – memory, processing hardware, memory, neural network architecture, computer bus, network interface. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites accessing an input matrix representing a captured input image, which is simply acquiring input data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of processing hardware, memory, a neural network architecture, a computer bus, a network interface and acquiring input data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving information from memory (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 16 is applicable here since claim 17 carries out the method of claim 16 but for the recitation of additional element(s) of wherein the at least one squeeze layer comprises exactly one squeeze layer that follows the plurality of convolution layers.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the squeeze layers, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the squeeze layers does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 16 is applicable here since claim 18 carries out the method of claim 16 but for the recitation of additional element(s) of wherein the at least one squeeze layer comprises a plurality of squeeze layers.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the squeeze layers, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the squeeze layers does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind and mathematical concepts without significantly more.
Step 1 Analysis: Claim 19 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein processing the input matrix through the plurality of convolution layers comprises, for each convolution layer: for each k*k block in the input matrix, computing a dot product of weights indicated in the convolution layer kernel and the k*k block, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses the performance of the dot product of matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind and mathematical concepts abstract idea, the judicial exception is not integrated into a practical application. In particular, additional element(s) of wherein the side dimension of the first square is k. This is simply additional information regarding the convolutional kernel, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Additionally, the claim recites providing the computed dot product for storage in a matrix provided to a next layer, which is simply passing data between layers at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the convolutional kernel and passing data between layers amount to no more than not apply the exception in a meaningful way (MPEP 2106.05(e)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activity of storing information in memory (MPEP 2016.05(d)). Not applying the exception in a meaningful way and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 16 is applicable here since claim 20 carries out the method of claim 16 but for the recitation of additional element(s) of wherein the plurality of convolution layers comprise four stages of convolution layers, and wherein the at least one squeeze layer comprises a single stage of squeeze layer.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the layers, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the layers does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 9-10, 12-13, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Senay et al. (US 2019/0251383 – Method for Processing Information, Information Processing Apparatus, and Non-transitory Computer-readable Recording Medium, hereinafter referred to as “Senay”) in view of Shafiee et al. (SquishedNets: Squishing SqueezeNets Further for Edge Device Scenarios via Deep Evolutionary Synthesis, hereinafter referred to as “Shafiee”).

Regarding claim 1 (Currently Amended), Senay teaches a system comprising: 
processing hardware (Senay, ¶0123 – teaches processor); and 
a memory storing instructions which cause the processing hardware to perform operations (Senay, ¶0123 – teaches a processor performing instructions stored in memory) comprising: 
accessing an input matrix representing a captured input image (Senay, ¶0040 – teaches accessing and inputting an input image from a camera, e.g., vehicle camera, into the neural network); 
processing the input matrix through a plurality of convolution layers from a neural network architecture (Senay, Fig. 3 – teaches processing the input through multiple convolutional and fire layers [which also contain convolutional layers]; Senay, ¶0047 – teaches that each fire layer comprises a squeeze layer with a 1x1 filter and an expand layer which includes a 1x1 filter and a 3x3 filter), each convolution layer including a convolution layer kernel (Senay, ¶0047 – teaches that each fire layer comprises a an expand convolutional layer which has a 3x3 kernel), to generate a processed matrix, the convolution layer kernel being a first square (Senay, Fig. 3 - teaches the layers producing intermediate outputs which are passed to the next layer), a side dimension of the first square being an integer greater than or equal to 2 (Senay, ¶0047 – teaches that each fire layer comprises a an expand convolutional layer which has a 3x3 kernel); 
processing the processed matrix through at least one squeeze layer (Senay, Fig. 3 – teaches processing the input through multiple convolutional and fire layers; Senay, ¶0047 – teaches that each fire layer comprises a squeeze layer with a 1x1 filter), the at least one squeeze layer having 1x1 filters and including a squeeze layer kernel (Senay, ¶0047 – teaches that each fire layer comprises a squeeze layer with a 1x1 filter [kernel]), to generate an output matrix having a same dimension as the input matrix (Senay, ¶¶0063-0064 – teaches outputting the original input image matrix with the object detection results added), the squeeze layer kernel being a second square with a side dimension of 1 (Senay, ¶0047 – teaches that each fire layer comprises a squeeze layer with a 1x1 filter) …; 
providing a representation of the output matrix (Senay, ¶¶0063-0064 – teaches outputting the original input image matrix with the object detection results added); and 
identifying an object or person in the input image based on the output matrix (Senay, ¶¶0063-0064 – teaches outputting the original input image matrix with the object detection results added).
While Senay teaches a network which ends with a fire module comprising, in part, a squeeze layer, Senay does not explicitly teach replacing the last one of a plurality of convolutional layers of the network with a squeeze layer.
Shafiee teaches processing the processed matrix through at least one squeeze layer (Shafiee, section 2 – teaches using the SqueezeNet network architecture [As noted above, the SqueezeNet architecture processes the input through multiple convolutional and fire layers [which also contain convolutional layers], where each fire layer comprises a squeeze layer with a 1x1 filter]), the at least one squeeze layer having 1x1 filters and including a squeeze layer kernel (Shafiee, section 2 – teaches using the SqueezeNet network architecture [As noted above, the SqueezeNet architecture processes the input through multiple convolutional and fire layers [which also contain convolutional layers], where each fire layer comprises a squeeze layer with a 1x1 filter (kernel)]), to generate an output matrix (Shafiee, section 2 – teaches using the SqueezeNet network architecture to generate an output; see also Shafiee, section 2 – teaches image classification output) …, the squeeze layer kernel being a second square with a side dimension of 1 (Shafiee, section 2 – teaches using the SqueezeNet network architecture [As noted above, the SqueezeNet architecture processes the input through multiple convolutional and fire layers [which also contain convolutional layers], where each fire layer comprises a squeeze layer with a 1x1 filter]), the at least one squeeze layer replacing a last one of the plurality of convolution layers from the neural network architecture (Shafiee, section 2 – teaches using/modifying the SqueezeNet network architecture, in particular, modifying the conv10 layer [last convolutional layer] to a set of 10 1x1 filters).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Senay with the teachings of Shafiee in order to reduce model size while maintaining comparable accuracy and speed in the field of light weight neural networks such as SqueezeNets (Shafiee, Abstract – “Recently, there has been greater exploration into small deep neural network architectures that are more suitable for edge devices, with one of the most popular architectures being SqueezeNet, with an incredibly small model size of 4.8MB. Taking further advantage of the notion that many applications of machine learning on edge devices are often characterized by a low number of target classes, this study explores the utility of combining architectural modifications and an evolutionary synthesis strategy for synthesizing even smaller deep neural architectures based on the more recent SqueezeNet v1.1 macroarchitecture (considered state-of-the-art in efficient architectures) for applications with fewer target classes. In particular, architectural modifications are first made to SqueezeNet v1.1 to accommodate for a 10-class ImageNet-10 dataset, and then an evolutionary synthesis strategy is leveraged to synthesize more efficient deep neural networks based on this modified macroarchitecture. The resulting SquishedNets possess model sizes ranging from 2.4MB to 0.95MB (~5.17X smaller than SqueezeNet v1.1, or 253X smaller than AlexNet). Furthermore, the SquishedNets are still able to achieve accuracies ranging from 81.2%to 77%, and able to process at speeds of 156 images/sec to as much as 256 images/sec on a Nvidia Jetson TX1 embedded chip. These preliminary results show that a combination of architectural modifications and an evolutionary synthesis strategy can be a useful tool for producing very small deep neural network architectures that are well-suited for edge device scenarios without the need for compression or quantization.”) .

Regarding claim 3 (Currently Amended), Senay in view of Shafiee teaches all of the limitations of the system of claim 1 as noted above. Shafiee further teaches wherein identifying a person or an object depicted in the capture image is performed based on the output matrix and information stored in a data repository (Shafiee, section 4 – teaches image classification based on 10 classes from ImageNet-10 dataset; see also Table 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Senay and Shafiee for training networks for object identification in order to reduce model size while maintaining comparable accuracy and speed (Shafiee, Abstract).

Regarding claim 5 (Original), Senay in view of Shafiee teaches all of the limitations of the system of claim 1 as noted above. Senay further teaches wherein the at least one squeeze layer comprises a plurality of squeeze layers (Senay, Fig. 3 – teaches processing the input through multiple convolutional and fire layers; Senay, ¶0047 – teaches that each fire layer comprises a squeeze layer with a 1x1 filter).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Senay and Shafiee for the same reasons as disclosed in claim 1 above.

Regarding claim 6 (Currently Amended), Senay in view of Shafiee teaches all of the limitations of the system of claim 1 as noted above. Senay further teaches wherein the side dimension of the first square of the kernel of a last one of the plurality of convolution layers is k (Senay, Fig. 3 – teaches processing the input through multiple convolutional and fire layers, ending with a fire layer [which includes a convolutional layer as the expand layer of the last fire layer]; Senay, ¶0047 – teaches that each fire layer comprises a squeeze layer with a 1x1 filter and an expand layer which includes a 1x1 filter and a 3x3 filter), and wherein the input matrix and the output matrix have a same width, a same height, and different depths (Senay, ¶¶0039, 0063-0064 – teaches outputting object detection results comprising the original image, positional information and identification information regarding one or more objects [Superimposing information onto the original input means that the height and width of the output equal the input but the additional information adds additional depth to the output]), and wherein the squeeze layer includes an expand submodule that includes a combination of 1x1 and kxk filters (Senay, Fig. 3 – teaches processing the input through multiple convolutional and fire layers, ending with a fire layer; Senay, ¶0047 – teaches that each fire layer comprises a squeeze layer with a 1x1 filter and an expand layer which includes a 1x1 filter and a 3x3 filter).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Senay and Shafiee for the same reasons as disclosed in claim 1 above.

Regarding claim 9 (Original), Senay in view of Shafiee teaches all of the limitations of the system of claim 1 as noted above. Shafiee further teaches wherein the processing hardware and the memory reside within an edge device (Shafiee, section 4 – teaches using CNN architecture with edge devices such as mobile and other consumer devices).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Senay and Shafiee for processing the network on edge devices in order to reduce model size while maintaining comparable accuracy and speed (Shafiee, Abstract).

Regarding claim 10 (Currently Amended), it is the machine-readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Senay further teaches the following additional limitations:
a non-transitory machine-readable medium storing instructions which cause one or more machines to perform operations (Senay, ¶0123 – teaches a processor performing instructions stored in memory) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Senay and Shafiee for the same reasons as disclosed in claim 1 above.

Regarding claim 12 (Original), the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Senay in view of Shafiee for the reasons set forth in the rejection of claim 5.

Regarding claim 13 (Currently Amended), Senay in view of Shafiee teaches all of the limitations of the machine-readable medium of claim 10 as noted above. Senay further teaches wherein the input matrix and the output matrix have a same width, a same height, and different depths (Senay, ¶¶0039, 0063-0064 – teaches outputting object detection results comprising the original image, positional information and identification information regarding one or more objects [Superimposing information onto the original input means that the height and width of the output equal the input but the additional information adds additional depth to the output]), and wherein the squeeze layer includes an expand submodule that includes a combination of 1x1 and kxk filters (Senay, Fig. 3 – teaches processing the input through multiple fire layers; Senay, ¶0047 – teaches that each fire layer comprises a squeeze layer with a 1x1 filter and an expand layer which includes a 1x1 filter and a 3x3 filter).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Senay and Shafiee for the same reasons as disclosed in claim 1 above.

Regarding claim 16 (Currently Amended), it is the method embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Senay and Shafiee for the same reasons as disclosed in claim 1 above.

Regarding claim 18 (Original), the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Senay in view of Shafiee for the reasons set forth in the rejection of claim 5.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Senay in view of Shafiee, further in view of Jönsson et al. (Recognizing Spontaneous Facial Expressions using Deep Convolutional Neural Networks, hereinafter referred to as “Jonsson”) and further in view of Rodríguez et al. (Regularizing CNNs with Locally Constrained Decorrelations, hereinafter referred to as “Rodriguez”).

Regarding claim 2 (Previously Presented), Senay in view of Shafiee teaches all of the limitations of the system of claim 1 as noted above. However, Senay in view of Shafiee does not explicitly teach introducing a regularizer to cross entropy loss for multinomial logistic regression (MLR) learning, the regularizer comprising a feature discrimination and generalization loss with a balancing coefficient encouraging directions of face features from a same class to be proximate to a direction of a corresponding classification weight vector in the multinomial logistic regression.
Jonsson teaches introducing a regularizer to cross entropy loss for multinomial logistic regression (MLR) learning (Jonsson, section 1 – teaches classifying facial expressions based on emotions; Jonsson, section 5.2.2 – teaches a multi-class cross entropy loss function where a regularization term is introduced to the loss function; see also Jonsson, section 5.3.2.3). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Senay in view of Shafiee with the teachings of Jonsson in order to prevent overfitting by using regularization for the loss function in facial recognition applications in the field of using CNNs for image processing (Jonsson, section 5.3.2.3 – “Overfitting can be prevented ... using a regularization term in the loss function, which penalizes high value weighs resulting in a less specific fit.”).
While Senay in view of Shafiee and further in view of Jonsson teaches introducing a regularizer to cross entropy loss for multinomial logistic regression (MLR) learning of facial expressions, Senay in view of Shafiee and further in view of Jonsson does not explicitly teach the regularizer comprising a feature discrimination and generalization loss with a balancing coefficient encouraging directions of face features from a same class to be proximate to a direction of a corresponding classification weight vector in the multinomial logistic regression.
Rodriguez teaches the regularizer comprising a feature discrimination and generalization loss (Rodriguez, section 2.1 – teaches a regularization term based on cosine similarity which reduces feature detector correlation enforcing orthogonality between weights and reduces overfitting [discrimination and generalization loss]; [The regularization term used in Rodriguez is based on cosine similarity, similar to the equation 5 of the instant application and performs the same function as that in the instant application.]) with a balancing coefficient (Rodriguez, section 2.1 – teaches adding a regularization term to the global cost of the model where a hyperparameter [balancing coefficient] is used weight the contribution of the regularization term) encouraging directions of face features from a same class to be proximate to a direction of a corresponding classification weight vector in the multinomial logistic regression (Rodriguez, section 2.1 – teaches orthogonal weight regularization using cosine similarity to reduce feature detector correlation by enforcing orthogonality between all pairs of weight vectors [By separating the feature detectors, directions of features from a same class are proximate to direction of a corresponding classification weight vector. Further, while Rodriguez generalizes the features and does not specifically apply to facial features, the combination with Jonsson is used to apply the process to facial features.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Senay in view of Shafiee and further in view of Jonsson with the teachings of Rodriguez in order to reduce feature detector correlation using regularization enforcing orthogonality between weight vectors in the field of using CNNs for image processing (Rodriguez, section 2.1 – “This section introduces the orthogonal weight regularization, a regularization technique that aims to reduce feature detector correlation enforcing local orthogonality between all pairs of weight vectors.”).

Claims 4, 8, 11, 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Senay in view of Shafiee and further in view of Tse et al. (US Pat. No. 10,185,895 – Systems and Methods for Classifying Activities Captured with Images).

Regarding claim 4 (Original), Senay in view of Shafiee teaches all of the limitations of the system of claim 1 as noted above. However, Senay in view of Shafiee does not explicitly teach wherein the at least one squeeze layer comprises exactly one squeeze layer that follows the plurality of convolution layers.
Tse teaches wherein the at least one squeeze layer comprises exactly one squeeze layer that follows the plurality of convolution layers (Tse, col. 4:4-16 – teaches a CNN with one or more, including exactly one, squeeze layers [Combined with Shafiee, which shows the last conv10 layer being replaced with a squeeze layer, it is obvious that the single squeeze layer can follow the plurality of convolution layers]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Senay in view of Shafiee with the teachings of Tse in order to create CNNs with any conceivable architecture and/or number of layers in the field of using CNNs for image processing (Tse, col. 4:8-16 - "A convolutional neural network may include a plurality of convolution layers and/or other layers. For example, a convolutional neural network may include one or more of an input layer, an output layer, a convolution layer, a padding layer, a squeeze layer, an expand layer, a concatenation layer, a combine layer, a pooling layer, a normalization layer, a fully-connected layer, an activation layer, a dropout layer, a flatten layer, and/or other layers.").

Regarding claim 8 (Original), Senay in view of Shafiee teaches all of the limitations of the system of claim 1 as noted above. However, Senay in view of Shafiee does not explicitly teach wherein the plurality of convolution layers comprise four stages of convolution layers, and wherein the at least one squeeze layer comprises a single stage of squeeze layer.
Tse teaches 
wherein the plurality of convolution layers comprise four stages of convolution layers (Tse, col. 4:4-16 – teaches a CNN with one or more, including four, convolution layers), and 
wherein the at least one squeeze layer comprises a single stage of squeeze layer (Tse, col. 4:4-16 – teaches a CNN with one or more, including exactly one, squeeze layers).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Senay in view of Shafiee with the teachings of Tse in order to create CNNs with any conceivable architecture and/or number of layers in the field of using CNNs for image processing (Tse, col. 4:8-16 - "A convolutional neural network may include a plurality of convolution layers and/or other layers. For example, a convolutional neural network may include one or more of an input layer, an output layer, a convolution layer, a padding layer, a squeeze layer, an expand layer, a concatenation layer, a combine layer, a pooling layer, a normalization layer, a fully-connected layer, an activation layer, a dropout layer, a flatten layer, and/or other layers.").

Regarding claim 11 (Original), the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Senay in view of Shafiee and further in view of Tse for the reasons set forth in the rejection of claim 4.

Regarding claim 15 (Original), the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Senay in view of Shafiee and further in view of Tse for the reasons set forth in the rejection of claim 8.

Regarding claim 17 (Original), the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Senay in view of Shafiee and further in view of Tse for the reasons set forth in the rejection of claim 4.

Regarding claim 20 (Original), the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Senay in view of Shafiee and further in view of Tse for the reasons set forth in the rejection of claim 8.
Claims 7, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Senay in view of Shafiee and further in view of Hu et al. (Squeeze-and-Excitation Networks, hereinafter referred to as “Hu”).

Regarding claim 7 (Previously Presented), Senay in view of Shafiee teaches all of the limitations of the system of claim 1 as noted above. Senay further teaches wherein the side dimension of the first square is k (Senay, ¶0047 – teaches each fire layer has expand convolution layers which include 3x3 kernels).
While Senay in view of Shafiee teaches convolutional layers wherein the side dimension of the first square is k, Senay in view of Shafiee does not explicitly teach wherein processing the input matrix through the plurality of convolution layers comprises, for each convolution layer: for each k*k block in the input matrix, computing a dot product of weights indicated in the convolution layer kernel and the k*k block; and providing the computed dot product for storage in a matrix provided to a next layer.
Hu teaches 
wherein the side dimension of the first square is k (Hu, section 3 – teaches a 2D spatial kernel; Hu, Table 1 – teaches 1x1 and 3x3 square filters; see also Hu, Appendix A [While the generalized explanation of the convolution formula in section 3 does not give explicit values or dimensions for the kernels, examples throughout the paper show various square dimensions]), and 
wherein processing the input matrix through the plurality of convolution layers comprises, for each convolution layer: 
for each k*k block in the input matrix, computing a dot product of weights indicated in the convolution layer kernel and the k*k block (Hu, section 3 – teaches the convolution operation as the inner product kernel weights and corresponding input block); and 
providing the computed dot product for storage in a matrix provided to a next layer (Hu, section 3 – teaches the output of the convolution operation is sent to next layer; see also Hu, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Senay in view of Shafiee with the teachings of Hu in order to generate significant performance improvements for existing state-of-the-art  deep architectures at minimal computational costs in the field of using CNNs for image processing (Hu, Abstract – “Crucially, we find that SE blocks produce significant performance improvements for existing state-of-the- art deep architectures at minimal additional computational cost. SENets formed the foundation of our ILSVRC 2017 classification submission which won first place and significantly reduced the top-5 error to 2.251%, achieving a ~25% relative improvement over the winning entry of 2016.”).

Regarding claim 14 (Previously Presented), the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Senay in view of Shafiee and further in view of Hu for the reasons set forth in the rejection of claim 7.

Regarding claim 19 (Previously Presented), the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Senay in view of Shafiee and further in view of Hu for the reasons set forth in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125